IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DARON J. RODGERS,                      §
                                        §   No. 276, 2022
       Defendant Below,                 §
       Appellant,                       §
                                        §   Court Below–Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §
                                        §   Cr. ID No. 1708021304 (N)
       Appellee.                        §

                          Submitted: September 16, 2022
                          Decided:   November 4, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s July 11, 2022 order summarily

dismissing the appellant’s second, untimely motion for postconviction relief.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice